Title: To James Madison from James Monroe, 23 March 1811
From: Monroe, James
To: Madison, James


Dear SirRichmond march 23. 1811
Your letter of the 20th. instant reached me yesterday morning. The subject which it presents to my view is highly interesting, and has received all the consideration which so short a time has enabled me to bestow on it. My wish to give you an early answer, in complyance with your request, has induc’d me to use all the dispatch which the delicacy & importance of the subject would permit.
The proof of your confidence which the proposition communicated by your letter affords, is very gratifying to me, and will always be remember’d with great satisfaction.
I have no hesitation in saying that I have every disposition to accept your invitation, to enter into the department of State. But in deciding this question, on your part as well as on mine, some considerations occur which claim attention from us both, & which candour requires to be brought into view, & weigh’d, at this time.
My views of policy towards the European powers are not unknown. They were adopted on great consideration, and are founded in the utmost devotion to the publick welfare. I was sincerely of opinion, after the failure of the negotiation with Spain, or rather France, that it was for the interest of our country, to make an accomodation with England, the great maritime power, even on moderate terms, rather than hazard war, or any other alternative. On that opinion I acted afterwards, while I remain’d in office, and I own that I have since seen no cause to doubt its soundness. Circumstances have in some respects changed, but still my general views of policy are the same.
If I come into the government my object will be to render to my country & to you, all the service in my power, according to the light, such as it is, of my knowledge & experience, faithfully & without reserve. It would not become me to accept a station, & to act a part in it, which my judgment and conscience did not approve, and which I did not beleive would promote the publick welfare and happiness. I could not do this, nor would you wish me to do it.
If you are disposed to accept my services under these circumstances, and with this explanation, I shall be ready to render them, whenever it may suit you to require them. In that event, a circumstance of importance and delicacy will require attention from you as well as from me. It relates to the office which I now hold. I feel much difficulty in withdrawing from it, nor could I do so, but on considerations which it is fair to presume would be satisfactory to my constituents. I am persuaded that my fellow citizens would have no objection to my leaving this station, to go into the general government, at a crisis so important to the publick welfare, and to the republican cause, from an opinion, as the security of those great interests depends, in the present conjuncture, more on the councils and measures of the general than of the State government, that I might be able to render more service there than here. They would I am satisfied be reconciled to the act, if I received an invitation from you, suggesting a motive for it, arising out of the present state of publick affairs, which I might lay before the council when I communicated to it my acceptance of an appointment under the general government. I am dear Sir with great respect & esteem your friend & servant
Jas. Monroe
